
	

114 HR 4725 IH: Common Sense Savings Act of 2016
U.S. House of Representatives
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4725
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2016
			Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To reduce the Federal deficit through reforms in spending under Medicaid, CHIP, and the Prevention
			 and Public Health Fund.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Common Sense Savings Act of 2016. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Treatment of lottery winnings and other lump-sum income for purposes of income eligibility
			 under Medicaid.
					Sec. 3. Eliminating PPACA enhanced Medicaid FMAP for prisoners.
					Sec. 4. Extending previous Medicaid threshold applied for determining acceptable provider taxes.
					Sec. 5. Sunsetting PPACA increase in enhanced FMAP under CHIP.
					Sec. 6. Repeal of the Prevention and Public Health Fund.
				
			2.Treatment of lottery winnings and other lump-sum income for purposes of income eligibility under
			 Medicaid
 (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (1)in subsection (a)(17), by striking (e)(14), (e)(14) and inserting (e)(14), (e)(15); and
 (2)in subsection (e)— (A)in paragraph (14) (relating to modified adjusted gross income), by adding at the end the following new subparagraph:
						
							(J)Treatment of certain lottery winnings and income received as a lump sum
 (i)In generalIn the case of an individual who is the recipient of qualified lottery winnings (pursuant to lotteries occurring on or after January 1, 2018) or qualified lump sum income (received on or after such date) and whose eligibility for medical assistance is determined based on the application of modified adjusted gross income under subparagraph (A), a State shall, in determining such eligibility, include such winnings or income (as applicable) as income received—
 (I)in the month in which such winnings or income (as applicable) is received if the amount of such winnings or income is less than $60,000;
 (II)over a period of 2 months if the amount of such winnings or income (as applicable) is greater than or equal to $60,000 but less than $70,000;
 (III)over a period of 3 months if the amount of such winnings or income (as applicable) is greater than or equal to $70,000 but less than $80,000; and
 (IV)over a period of 3 months plus 1 additional month for each increment of $10,000 of such winnings or income (as applicable) received, not to exceed a period of 120 months (for winnings or income of $1,240,000 or more), if the amount of such winnings or income is greater than or equal to $80,000.
 (ii)Counting in equal installmentsFor purposes of subclauses (II), (III), and (IV) of clause (i), winnings or income to which such subclause applies shall be counted in equal monthly installments over the period of months specified under such subclause.
 (iii)Qualified lottery winnings definedIn this subparagraph, the term qualified lottery winnings means winnings from a sweepstakes, lottery, or pool described in paragraph (3) of section 4402 of the Internal Revenue Code of 1986 or a lottery operated by a multistate or multijurisdictional lottery association, including amounts awarded as a lump sum payment.
 (iv)Qualified lump sum income definedIn this subparagraph, the term qualified lump sum income means income that is received as a lump sum from one of the following sources: (I)Monetary winnings from gambling (as defined by the Secretary and including gambling activities described in section 1955(b)(4) of title 18, United States Code).
 (II)Damages received, whether by suit or agreement and whether as lump sums or as periodic payments (other than monthly payments), on account of causes of action other than causes of action arising from personal physical injuries or physical sickness.
 (III)Income received as liquid assets from the estate (as defined in section 1917(b)(4)) of a deceased individual.; and
 (B)by striking (14) Exclusion and inserting (15) Exclusion. (b)Rule of constructionNothing in the amendment made by subsection (a)(2)(A) shall be construed as preventing a State from intercepting the State lottery winnings awarded to an individual in the State to recover amounts paid by the State under the State Medicaid plan under title XIX of the Social Security Act for medical assistance furnished to the individual.
 3.Eliminating PPACA enhanced Medicaid FMAP for prisonersSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (y)(2)(A), by adding at the end the following: For items and services furnished on or after January 1, 2017, such term does not include an individual during the period in which the individual is an inmate in a public institution and is a patient in a medical institution.; and
 (2)in subsection (z)(2)(A), by adding at the end the following: For calendar quarters beginning on or after January 1, 2017, the preceding sentence shall not apply with respect to medical assistance for individuals who are inmates in a public institution and patients in a medical institution..
 4.Extending previous Medicaid threshold applied for determining acceptable provider taxesSection 1903(w)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1396b(w)(4)(C)(ii)) is amended by inserting after October 1, 2011, the following: and for portions of fiscal years occurring on or after January 1, 2017.
		5.Sunsetting PPACA increase in enhanced FMAP under CHIP
 (a)In generalThe second sentence of section 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended by striking September 30, 2019 and inserting March 31, 2016.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to items and services furnished after March 31, 2016, without regard to whether this Act is enacted after such date.
			6.Repeal of the Prevention and Public Health Fund
 (a)In generalSection 4002 of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11) is repealed. (b)Rescission of unobligated fundsOf the funds made available by such section 4002, the unobligated balance is rescinded.
			
